DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 21-33 are pending.
Election/Restrictions

Applicant’s election without traverse of species of EBI-46 (first compound of claim 32) in the reply filed on 06/01/2022 is acknowledged. The election was made without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 21-33 are under current examination and are examined only to the extent they read on the elected species.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22-23 are indefinite as the claim recites “as defined in claim 1” (last third line of both claims 22 and 23). This is because Claim 1 has been canceled. 
For compact prosecution, it has been interpreted as “as defined in claim 21”.
Appropriate correction required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a composition  comprising elected species EBI-46, which naturally exists in plant, such as Fontainea picrosperma oil from Fontainea picrosperma or Croton oil from Croton tiglium L. along with other Tiglien derivatives along with components that naturally exist in plant material (see the instant specification) such as cellulose, cellulose derivatives (intermediate forms of cellulose making cellulose), oil (vegetable oil as it is present in the plant from which EBI46 is extracted), water, sugar etc. (see Simone  (Ph.D. Thesis; 15/11/2019; Pages 1-137; entire thesis, especially pages 15-32). Further, the limitation of claim 33 “formulated for” does not indicate any structural or manipulative difference. 
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s and the plain meaning of the other terms, the broadest reasonable interpretation of claim 21 is a product comprising elected species EBI-46, which naturally exists in plant, such as Fontainea picrosperma oil from Fontainea picrosperma or Croton oil from Croton tiglium L. along with other Tiglien derivatives along with components that naturally exist in plant material (see the instant specification) such as cellulose, cellulose derivatives (intermediate forms of cellulose making cellulose), oil (vegetable oil as it is present in the plant from which EBI46 is extracted), water, sugar etc. (see Simone  (Ph.D. Thesis; 15/11/2019; Pages 1-137; entire thesis, especially pages 15-32). The language “formulated for” does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys different components, which naturally exist. 

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites a composition, which is a statutory category of invention. As explained in the MPEP, it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. MPEP 2106.03(I). Here, because the composition is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES). 

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claim 21 recites a nature-based product limitation composition comprising elected species EBI-46, which naturally exists in plant, such as Fontainea picrosperma oil from Fontainea picrosperma or Croton oil from Croton tiglium L. along with other Tiglien derivatives along with components that naturally exist in plant material (see the instant specification) such as cellulose, cellulose derivatives (intermediate forms of cellulose making cellulose), oil (vegetable oil as it is present in the plant from which EBI46 is extracted), water, sugar etc. (see Simone  (Ph.D. Thesis; 15/11/2019; Pages 1-137; entire thesis, especially pages 15-32)), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). As evidenced by Simone (Ph.D. Thesis; 15/11/2019; Pages 1-137; entire thesis, especially pages 15-32), the composition of the instant claims naturally occurs.
Here, the closest natural counterpart is naturally occurring composition comprising elected species EBI-46, which naturally exists in plant, such as Fontainea picrosperma oil from Fontainea picrosperma or Croton oil from Croton tiglium L. along with other Tiglien derivatives along with components that naturally exist in plant material (see the instant specification) such as cellulose, cellulose derivatives (intermediate forms of cellulose making cellulose), oil (vegetable oil as it is present in the plant from which EBI46 is extracted), water, sugar etc. When the claimed composition is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed composition is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Claim 33, recites an additional element “formulated for”. However, this limitation does not provide any information as to how the composition having same components as in naturally existing form, makes it different from its naturally occurring form, thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. 
Accordingly, the limitation “formulated for” does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim recites a single additional element of a “formulated for”, which is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 of U.S. Patent No. 8,598,229 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 21-33, in the instant application is fully disclosed and is covered by the claim 13 of U.S. Patent No. 8,598,229 B2. Since the patent and the instant application are claiming common subject matter, of a pharmaceutical composition comprising same compound: instant claim 21 and has same scope as claim 13 of patent. Further, claims 22-33 are narrower in scope compared to claim 13 of patent.
	 This difference, however, does not constitute a patentable distinction, because the claims in the instant application simply falls within the scope of the patent.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623